Citation Nr: 0002221	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-36 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for Churg-Strauss syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The claims file indicates that the veteran served on active 
duty in the Navy from June 24, 1985, to September 30, 1989, 
with prior active duty for training from June 6, 1977, to 
July 7, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Newark, New Jersey, which denied a claim by the veteran 
seeking entitlement to service connection for Churg-Strauss 
syndrome.  A Travel Board hearing was held on February 4, 
1997, before the undersigned member of the Board.  The case 
was before the Board in April 1997, at which time it was 
remanded for additional development.


REMAND

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

In its April 1997 remand, the Board found that the veteran's 
claim was well grounded and that, consequently, VA had a duty 
to assist with the development of the claim.  After review of 
the claims file, it also found several deficiencies in the 
record that required assistance by VA to rectify, pursuant to 
its duty to assist.  

Specifically, the Board found that the veteran was first 
diagnosed with Churg-Strauss syndrome during service in July 
1987, but that the medical evidence showed complaints of 
similar symptoms in May 1985.  The Board also noted that the 
veteran indicated that he was on active duty for training at 
the time of the initial symptoms, in May 1985, and requested 
that the RO obtain verification of the veteran's service, 
both active duty and active duty for training.

The Board also concluded that the veteran should be given the 
opportunity to provide the names, places, and dates of all 
medical treatment for Churg-Strauss syndrome since service, 
so that the RO could assist in obtaining any records of such 
treatment, and that he be scheduled for a VA examination to 
assess the nature and etiology of his Churg-Strauss syndrome.

The RO requested verification of the veteran's service 
through the National Personnel Records Center; however, the 
claims file does not contain any service personnel records, 
such as a DD-214, to verify his actual period(s) of active 
duty and active duty for training.  Since the exact dates of 
such service may be critical in this case, further 
development is necessary.

Similarly, the Board finds that, while the majority of 
medical records that the veteran indicated were available 
were obtained by the RO, private treatment records from 
Robert S. Pinals, MD, at The Medical Center at Princeton, in 
Princeton, New Jersey, dated since April 1994, have not been 
obtained.  In a May 1997 Statement in Support of Claim, VA 
Form 21-4138, the veteran indicated "current" medical 
treatment at that facility.  The Board acknowledges that the 
RO attempted to obtain such records in July 1997, and that it 
informed the veteran of the same in a March 1998 letter.  
However, the March 1998 letter to the veteran was not sent to 
his last known address.  In the May 1997 VA Form 21-4138, the 
veteran indicated an address change to "131 Church Street, 
Fair Haven, NJ  07704."  The RO's March 1998 letter was sent 
to a prior address.  Therefore, that letter does not satisfy 
VA's duty to inform the veteran of evidence necessary to 
complete his claim pursuant to 38 U.S.C.A. § 5103(a).

In regard to VA examination of the veteran, the Court has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Here, the record shows that the veteran failed to appear for 
scheduled VA examination on several occasions, most recently 
in May 1999.  However, the claims file does not indicate that 
any notice of said examinations was sent to the veteran at 
his last known address.  In fact, the claims file shows that 
the RO contacted the veteran's accredited representative in 
November 1998 in order to ascertain his current address, to 
which the representative replied that there was no known 
current address.   All subsequent correspondences to the 
veteran from the RO, including a September 1999 Supplemental 
Statement of the Case, were sent to an address provided by 
the veteran on his original claim application in June 1994.  
That address is not his last known address, nor is it even 
his next-to-the-last known address.  Hence, the Board finds 
it plausible that the veteran never received the supplemental 
statement of the case or the notices to appear for VA 
examination and to submit any additional private medical 
evidence.  

In light of the above, the Board is of the opinion that 
further development of this case is still necessary prior to 
appellate review.  In Stegall v. West, 11 Vet. App. 268  
(1998), the Court held that a remand is necessary when the 
directives of a prior remand are not followed.  Stegall, 11 
Vet. App. at 270.  Therefore, another remand is necessary.  
See 38 C.F.R. § 19.9  (1999).

Accordingly, the case is again REMANDED to the RO for the 
following:

1.  The RO should arrange for 
verification of all periods of the 
veteran's active duty and active duty for 
training. A specific attempt should be 
made to verify alleged periods of active 
duty for training in 1984 at Oakland 
Naval Hospital and from April to May 1985 
at Bethesda Naval Hospital.  

2.  The RO should notify the veteran at 
his last known address that it attempted 
to obtain recent medical records from Dr. 
Robert Pinals at The Medical Center at 
Princeton, but that records dated since 
April 1994 were not received.  The 
veteran should be provided the 
opportunity to submit these records, and 
any other medical evidence that he deems 
relevant to his claim.  

3.  Thereafter, the veteran should be 
scheduled for a VA examination to 
evaluate his Churg-Strauss syndrome.  The 
RO should notify the veteran of the time, 
place, and date of said examination at 
his last known address.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
it may be reviewed for pertinent aspects 
of the veteran's medical history.  Review 
of service medical records and private 
and VA treatment records is vital.

The purpose of the examination is:  To 
determine the nature and probable 
etiology of any found Churg-Strauss 
syndrome, and specifically , the 
approximate date of onset of the disease 
and, if the onset pre-dated the veteran's 
active service, whether there was an 
increase in disability during service 
beyond natural progression.

All clinical findings should be reported 
in detail.  Such tests as the examining 
physician deems necessary should be 
performed.  The report of the examination 
must include a complete rationale for all 
opinions expressed.

4.  Thereafter, the RO should review the 
veteran's claim of entitlement to service 
connection for Churg-Strauss syndrome.  
The RO's decision must address potential 
entitlement to service connection on both 
a direct basis, 38 C.F.R. § 3.303  
(1999), and based on aggravation, 
38 C.F.R. § 3.306  (1999).

	5.  If the claim remains denied, the 
veteran and his representative should be 
provided an appropriate Supplemental 
Statement of the Case and given the 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




